DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew Glause on 03/22/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 03/08/2022. 

(Cancelled) 

(Original) A method of forming a one-time program (OTP) memory cell, the method comprising:
forming a first dummy gate stack comprising a first dummy gate electrode over a program dielectric layer on a substrate; 
forming a second dummy gate stack comprising a second dummy gate electrode over a read dielectric layer on the substrate;
forming a masking structure over the second dummy gate stack;
performing a first etching process to remove the first dummy gate electrode to expose the program dielectric layer;
removing the masking structure;
performing a second etching process to remove the second dummy gate electrode to expose the read dielectric layer, wherein the program dielectric layer is exposed to the second etching process; and
forming a program gate electrode over the program dielectric layer and a read gate electrode over the read dielectric layer.

(Original) The method of claim 15, wherein in the first etching process and the second etching process use a same plasma etchant.

(Original) The method of claim 16, wherein the program dielectric layer is exposed to the same plasma etchant for a longer time period than the read dielectric layer.

(Original) The method of claim 15, wherein before the first etching process, the program dielectric layer has a first average surface roughness, and wherein after the second etching process, the program dielectric layer has a second average surface roughness greater than the first average surface roughness.

(Original) The method of claim 18, wherein the method further comprises:
forming an additional masking structure over the read gate electrode;
performing a third etching process to remove the program gate electrode to expose the program dielectric layer;
forming a second program gate electrode over the program dielectric layer, wherein the second program gate electrode comprises a different material than the read gate electrode; and
removing the additional masking structure.

(Original) The method of claim 19, wherein after the second program gate electrode is formed on the program dielectric layer, the program dielectric layer has a third average surface roughness greater than the second average surface roughness.

(Previously Presented) A method of forming a one-time program (OTP) memory cell, the method comprising:
forming a first dummy gate stack comprising a first dummy gate over a program dielectric layer on a substrate; 
forming a second dummy gate stack comprising a second dummy gate over a read dielectric layer on the substrate;
replacing the first and second dummy gates respectively with a first program gate electrode and a read gate electrode; 
performing a first etch into the first program gate electrode, while the read gate electrode is masked, to remove the first program gate electrode and to increase a concentration of traps in the program dielectric layer; and 
forming a second program gate electrode overlying the program dielectric layer, wherein the second program gate electrode is a different conductive material than the read gate electrode. 

(Previously Presented) The method according to claim 21, wherein a top of the program dielectric layer and a top of the read dielectric layer respectively have a first average surface roughness and a second average surface roughness, and wherein a difference between the first average surface 

(Previously Presented) The method according to claim 21, wherein the replacing comprises:
a second etch into the program dielectric layer while the read dielectric layer is masked by the second dummy gate.

(Previously Presented) The method according to claim 23, wherein the replacing further comprises removing the first dummy gate before the second etch. 

(Currently Amended) The method according to claim 23, wherein the second etch increases [[a]]the concentration of traps in the program dielectric layer relative to a concentration of traps in the read dielectric layer. 

(Previously Presented) The method according to claim 21, wherein the read and program dielectric layers have a common top surface roughness at a beginning of the replacing, and wherein the program dielectric layer has a greater top surface roughness than the read dielectric layer at an end of the replacing. 

(Previously Presented) The method according to claim 21, wherein the forming of the first and second dummy gate stacks comprises: 
depositing a dielectric layer overlying the substrate; 
depositing a dummy layer overlying the dielectric layer; and 
patterning the dummy and dielectric layers respectively into the first dummy gate stack and the second dummy gate stack.

(Currently Amended) A method of forming a one-time program (OTP) memory cell, the method comprising:
forming a first dummy gate stack comprising a first dummy gate over a program dielectric layer on a substrate; 
forming a second dummy gate stack comprising a second dummy gate over a read dielectric layer on the substrate; and 
replacing the first and second dummy gates respectively with a program gate electrode and a read gate electrode, wherein the replacing comprises: 
performing a first etch into the first dummy gate while the second dummy gate is masked to remove the first dummy gate; and 
performing a second etch into the program dielectric layer and the second dummy gate, wherein the second etch thins the program dielectric layer and removes the second dummy gate; 
wherein the program and read dielectric layers share a common breakdown voltage at a beginning of the replacing, and wherein the program dielectric layer has a lesser breakdown voltage than the read dielectric layer at an end of the replacing.

(Previously Presented) The method according to claim 28, further comprising: 
doping the substrate to from a source/drain region in the substrate, between and bordering the first and second dummy gate stacks. 

(Cancelled) 



(Currently Amended) The method according to claim [[30]]28, wherein the first and second etches comprise ion bombardment.   

(Cancelled) 



(Previously Presented) The method according to claim 28, wherein the read and program dielectric layers share a common thickness at the beginning of the replacing, and wherein the program dielectric layer has a lesser thickness than the read dielectric layer at the end of the replacing. 

(Previously Presented) The method according to claim 28, wherein the read and program dielectric layers are formed from a common deposition.  

(New) The method according to claim 28, wherein in the first etch and the second etch use a same plasma etchant.

(New) The method of claim 35, wherein the program dielectric layer is exposed to the same plasma etchant for a longer time period than the read dielectric layer.


Allowable Subject Matter

Claims 15-29, 31 and 33-36 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 15, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method of forming a one-time program (OTP) memory cell, the method comprising: performing a first etching process to remove the first dummy gate electrode to expose the program dielectric layer; removing the masking structure; performing a second etching process to remove the second dummy gate electrode to expose the read dielectric layer, wherein the program dielectric layer is exposed to the second etching process in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claim 21, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method of forming a one-time program (OTP) memory cell, the method comprising: replacing the first and second dummy gates respectively with a first program gate electrode and a read gate electrode; performing a first etch into the first program gate electrode, while the read gate electrode is masked, to remove the first program gate electrode and to increase a concentration of traps in the program dielectric layer; and forming a second program gate electrode overlying the program dielectric layer, wherein the second program gate electrode is a different conductive material than the read gate electrode in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claim 28, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method of forming a one-time program (OTP) memory cell, the method comprising: replacing the first and second dummy gates respectively with a 

The closest prior arts on record are Choi (KR 20140003088 A), Zheng (US 20150129975 A1),  Huang (US 20110309434 A1), Chern (US 20130126979 A1), Olac-Vaw (US 20170162503 A1), Wang (US 20200051987 A1), Kurjanowicz (US 20070257331 A1) and Kurjanowicz (US 8933492 B2). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 16-20, 22-27, 29, 31 and 33-36 are also allowed being dependent on allowable claims 15, 21 or 28.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi (KR 20140003088 A) teaches in Figs. 3-6 a method or replacing a dummy gate 135 that involves etching a programming dielectric layer 130, Zheng (US 20150129975 A1), Huang (US 20110309434 A1), Chern (US 20130126979 A1) and Olac-Vaw (US 20170162503 A1) teach methods of replacing dummy .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J GRAY/Examiner, Art Unit 2897